Citation Nr: 0718299	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  02-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for right leg varicose veins, status post stripping.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In April 2006, the Board denied 
increased initial disability ratings for service-connected 
dysthymic disorder and status post retroverted uterus and 
uterine suspension surgery.  It remanded the claim of 
entitlement to an increased initial evaluation for right leg 
varicose veins for further development.  


FINDINGS OF FACT

1.  Varicose veins, right leg, status post stripping, are 
manifested by no more than disability commensurate to a 10 
percent rating: intermittent edema of extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.

2.  The veteran has seven scars, measuring about 2 
centimeters each, on the right leg up to the groin area; the 
surface of the scars is "slightly elevated," the texture of 
the affected skin is "soft"; the scars are "well healed" 
and "pink"; and there is no objective evidence of 
adherence, tenderness, underlying soft tissue loss, 
disfigurement, keloid formation, or limitation of function 
due to scar residuals.  


CONCLUSION OF LAW

The criteria for an increased initial evaluation or 
additional evaluation for varicose veins, right leg, status 
post stripping, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.104, 4.118, Diagnostic Code 7120, 7801-7805 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Initial Evaluation - Varicose Veins, Right Leg

The veteran filed her original service connection claim 
shortly before discharge from service.  This appeal stems 
from an April 2001 rating decision, which granted service 
connection for right leg varicose veins, among other 
disabilities, and assigned an initial 10 percent rating 
therefor, effective January 22, 2001, the day after 
discharge.  See 38 U.S.C.A. § 5110(b)(1).  Where, as here, 
the initial service connection claim was filed within a year 
after discharge, the earliest possible effective date for 
service connection, and for any rating for a service-
connected disability, is the day after discharge.  In 
considering the disability evaluation to be assigned from the 
date of service connection, the Board has considered the 
entire record and whether a "staged" rating is appropriate.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's varicose vein disability is evaluated in 
accordance with 38 C.F.R. § 4.104 (2006), Diagnostic Code 
7120 (2006).  Under that Code, the next higher rating of 20 
percent is assigned with evidence of persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  

On VA compensation and pension (C&P) examination performed in 
November 2000, before the veteran's discharge, clinical 
findings included "minimal superficial" varicose veins in 
the right lower leg; there was neither edema, nor stasis 
dermatitis.  The examiner noted the lack of ulcerations, 
joint/leg swelling, tenderness to palpation, clubbing or 
cyanosis.  Capillary refill is within two seconds, and 
peripheral pulses are 2+.  These negative findings do not 
comport with the criteria for a 20 percent rating under 
Diagnostic Code 7120.        

The veteran underwent another C&P examination in January 
2007.  The report of that examination, and as well, VA 
outpatient care records dated within the last several years, 
reflect the veteran's complaints of intermittent wearing of 
compression hose, which the veteran reported results in 
numbness in the right leg and does not adequately relieve leg 
swelling.  There is reported pain, aching, and swelling, but 
the veteran also reported, when questioned, that leg 
elevation and wearing of compression hose do help relieve the 
symptoms.  Objective findings included edema "1+, lower part 
of lower leg only," but there is no massive or boardlike 
edema, or stasis pigmentation or eczema.  There is no 
ulceration.  "[S]ome" superficial varicosities were noted 
primarily in the lower right leg, over the anterior surface.  
The examiner added: "Modest, varicose vein in inner thigh."  
Varicosities were reportedly tender to palpation at the time 
of the examination.    

A September 2002 VA ultrasound report notes "[f]ast 
refilling times on the right [leg] compatible with 
incompetent deep venous valves."  Dr. Domkowski, a VA 
vascular surgeon, reported in January 2003 that the veteran's 
condition is not expected to improve, and that the veteran 
has dilated deep venous system, which is a "chronic" 
problem that would cause discomfort, but, in the doctor's 
opinion, she is not a candidate for further varicose vein 
surgery.  

Although the veteran has complained of right leg pain and 
aching intermittently as shown in VA outpatient care records, 
neither they, nor the aforementioned ultrasound report, or 
Dr. Domskowski's report, or C&P examination reports, document 
objective, clinical findings, e.g., swelling or edema that is 
persistent or described as more than mild or moderate, 
incompletely relieved by elevation of the extremity, such 
that the evidence is most consistent with the criteria for a 
20 percent or higher rating.  On this point, the lack of 
evidence of treatment specifically for varicose vein surgery 
residuals as apparent based on RO determination there exists 
no VA treatment records after mid-2005 (as of early 2007) is 
probative on the Board's decision.   

On another matter, as discussed in the November 2000 C&P 
examination report, the veteran also has seven scars on the 
right leg apparently associated with varicose vein surgery 
performed in August 2000, after which she was advised to wear 
compression hose.  They are described as "well healed" and 
"pink," and "measuring about 2 cm [centimeters]."  
Although the surface is "slightly elevated," the texture of 
the skin is "soft," and there is no evidence of adherence, 
tenderness, underlying soft tissue loss, disfigurement, 
keloid formation, or limitation of function, including 
restriction of joint motion, due to scar residuals.  Three 
scars are on the right thigh; also noted was a three-inch 
scar on the groin area; these scars are also described as 
pink and well-healed.  Also noted was a linear scar above the 
pelvic hairline area, but that scar is associated with 
uterine suspension surgery, and service connection is not in 
effect for residuals of that surgery.  See April 2006 Board 
decision.     
   
Impairments associated with a service-connected disability 
may be rated separately unless they constitute the same 
disability or the same manifestation without violating the 
rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); 38 C.F.R. § 4.14.  Scar residuals associated with 
vein stripping surgery, if any, may be deemed a separate 
disability, and therefore, the Board has considered 
Diagnostic Codes 7801-7805 in 38 C.F.R. § 4.118 (2006) 
specific to evaluation of scarring, to determine whether 
additional evaluation is warranted.  However, given the 
negative clinical findings as to scarring that is large 
enough in terms of skin surface area affected; deep or 
unstable; or which adversely affects functioning of the right 
lower extremity; or which is painful on examination (that is, 
pain is associated with scarring as opposed to underlying 
varicose veins), these Diagnostic Codes cannot be the basis 
for a more favorable evaluation.   

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against higher or additional 
evaluation(s).  As the preponderance of the evidence is 
against the claim, 38 C.F.R. § 4.3 (2006) (benefit-of-
reasonable doubt rule) is inapplicable.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must inform the claimant of any information and 
evidence not of record needed to substantiate the claim, that 
VA will seek to provide, and that the claimant is expected to 
provide.  It must ask the claimant to provide any evidence in 
his possession pertaining to the claim ("fourth element" 
notice).  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The veteran was given notice of her and VA's respective claim 
development responsibilities, first, by the undersigned, at 
the April 2003 Board hearing (see notice executed by the 
undersigned), and as well, by letters sent in April and 
September 2004, and December 2006.  Applicable rating 
criteria were discussed in the rating decision, Statement of 
the Case (SOC), and Supplemental SOCs (SSOCs); these 
documents explained why higher evaluation is not warranted.  
The veteran was told that the responsibility to substantiate 
the claim with evidence not in federal custody ultimately 
lies with her.  The September 2004 and December 2006 letters 
advised her that she may submit any evidence in her 
possession she believes may be pertinent to her claim.  
Citation of 38 C.F.R. § 3.159 in the August 2005 and February 
2007 SSOCs reinforced notice of the "fourth element" given 
in the 2004 and 2006 letters.  The December 2006 letter 
included notice consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of criteria on assignment of 
disability ratings and effective dates for degree of 
disability and service connection).   

Here, content-complying notice was given during appeal.  
However, the Board concludes that, under the circumstances of 
this case, there was no material prejudice to the veteran 
associated with timing of the notice.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby); 38 C.F.R. 
§ 20.1102 (2006).  Even as of February 2007, when the SSOC 
was mailed to the veteran, by which time full notice had been 
supplied, the veteran did not thereafter argue that VA failed 
to comply with notice requirements, or claim that additional 
evidence needed for full and fair adjudication of the claim 
exists.  She did not state that there exists additional 
evidence and that she needs more time to submit it herself or 
VA assistance to secure it.    

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes pertinent clinical records 
from VA and military medical facilities, service medical 
records, and lay evidence in the form of hearing testimony 
and the veteran's written statements.  The Board's remand 
directives were completed.  VA has provided the veteran C&P 
examinations appropriate to this claim.  Despite content-
complying notice during appeal, the veteran has not 
identified sources of additional, missing evidence pertinent 
to the claim.  In early 2007, VA determined that there exist 
no VA clinical records more contemporaneous than those dated 
in mid-2005; the veteran was notified of that determination 
in the February 2007 SSOC, but she did not report thereafter 
that that is inaccurate, or that there exists other (non-VA) 
clinical evidence that she desires VA to consider before 
appellate adjudication.  Thus, the Board concludes that VA's 
duty-to-assist was met, and there is no basis to conclude 
that the record is incomplete such that a decision on the 
merits of this appeal should be deferred pending further 
evidentiary development.    


ORDER

An increased initial disability rating for right leg varicose 
veins, status post stripping, is denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


